Citation Nr: 0032115	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  99-15 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
spider bite of the right index finger.  

2.  Entitlement to service connection for the residuals of a 
nose injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1958 to 
February 1961.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1999 rating decision of the , 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO denied entitlement to service connection for a spider 
bite on the right index finger and for a broken nose.


REMAND

The Board observes that recently enacted legislation has 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent his claim and expanded the its duty to notify 
the veteran and his representative, if any, concerning the 
aspects of claim development.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
Veterans Benefits and Health Care Improvement Act of 2000, 
Pub. L. No. 106-419, § 104 (2000).

This legislation requires VA to provide a medical examination 
or obtain a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination or opinion is necessary to make a decision on the 
claim when the record contains (1) competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability and (2) indicates that 
the disability or symptoms may be associated with the 
claimant's active duty.

As to the veteran's claim for service connection for 
residuals of a spider bite, he contends that he was bitten on 
the right index finger by a spider during service and that he 
now has residual numbness in his index finger as a result.  
He admits he did not receive treatment for the spider bite 
while in service, but states that his finger has bothered him 
since that time.

Although the veteran has not brought forth medical evidence 
of a current disability manifested by a spider bite, the 
Board finds that a spider bite is the type of injury that 
lends itself to lay observation, and thus the veteran's 
statements of continuing numbness in connection with that 
injury is considered competent.  Therefore, the veteran's 
statements regarding continuity of symptomatology provide a 
direct link between service and the current state of the 
spider bite injury, and are necessary to trigger VA's duty to 
assist the veteran with a VA examination so that there can be 
sufficient medical evidence for VA to make a determination on 
the veteran's claim.  See Falzone v. Brown, 8 Vet. App. 398, 
403-04 (1995); Harvey v. Brown, 6 Vet. App. 390, 393 (1994); 
Moray v. Brown, 5 Vet. App.  211, 214 (1993).  

As to the veteran's claim for service connection for 
residuals of a nose injury, he contends that he was assaulted 
in service, which required treatment for nasal deviation.  
The service medical records confirm the veteran's assertions.  
In reviewing the veteran's contentions in the light most 
favorable to him, he appears to be alleging that his current 
disability is the naval deviation.  Although he has not 
presented post service medical evidence that he has nasal 
deviation, the service medical records show a diagnosis of 
nasal deviation due to remote injury, and the Board finds 
that an examination is necessary to determine whether he 
currently has a nasal deviation.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his residuals of 
a spider bite and nasal deviation.  After 
securing any necessary authorizations, 
the RO should request copies of all 
indicated records which have not been 
previously secured and associate them 
with the claims folder.  If the RO cannot 
obtain any of the medical records 
indicated by the veteran, it should 
follow the proper procedures under the 
Veterans Claims Assistance Act.  

2.  The RO should schedule the veteran to 
undergo a comprehensive VA examination to 
determine the nature, severity, and 
etiology of any residuals of a spider 
bite and whether the veteran has current 
nasal deviation.  The examiner must have 
an opportunity to review the veteran's 
claims file, to include his service 
medical records.  After reviewing the 
available medical records and examining 
the veteran, the examiner should be 
requested to provide the following 
opinions: (1) Does the veteran have a 
disability in the right index finger?  If 
the answer is yes, please state if it is 
as least likely as not that the 
disability in the right index finger is 
due to a spider bite in service.  (2) 
Does the veteran have nasal deviation?  
If the answer is yes, please state if it 
is as least likely as not that the nasal 
deviation was incurred in service?  A 
complete rationale for any opinion 
expressed should be included in the 
examination report, to include upon what 
medical principles the opinions are based 
and citation to the evidence of record 
upon which the opinion is based.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.

If the benefits sought on appeal remain denied, the veteran 
and his representative, should be provided with a 
supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on the veteran's VA claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Deborah W. Singleton
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


